Citation Nr: 0605932	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  04-09 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disorder.  

2.  Entitlement to service connection for vertigo, claimed as 
secondary to service-connected tinnitus.

3.  Entitlement to an increased rating for residuals of 
metallic fragment injury to the left facial area with chipped 
fragments of the right orbit and metallic fragments in the 
left maxilla, currently rated as 10 percent disabling.

4.  Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active duty service from September 1948 to 
May 1952.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In December 2005, a hearing before the undersigned Veterans 
Law Judge was held at the RO.  A transcript of this hearing 
is of record.

Pursuant to a motion raised in August 2005, this case has 
been advanced on the Board's docket under 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2005).

Concerning the issue of entitlement to service connection for 
a bilateral eye disorder, the Board points out that a March 
1954 rating decision granted service connection for 
"residuals of SFW [shell fragment wound] eyes bil[ateral]."  
A zero percent rating was assigned.  The rating decision 
noted that while the veteran's vision was normal, many tiny 
flecks were distributed throughout the veteran's left eye.  A 
few flecks were also noted to be in his right eye.  He was 
notified of this decision in March 1954 and did not appeal 
it.  A January 1976 rating decision confirmed and continued 
the zero percent rating.  Review of the record shows that an 
April 1977 rating decision (and several rating decisions 
issued thereafter) did not include a bilateral eye disorder 
among the veteran's listed service-connected disabilities.  

The veteran's representative, in the course of the December 
2005 hearing, argued that the veteran's claim should more 
appropriately be considered as a claim for an increased 
rating.  See page 4 of hearing transcript (transcript).  The 
veteran has described his eye disorder as involving dry eye 
syndrome and cataracts; medical evidence shows that, in 
addition to these disorders, there is evidence of 
pseudophakia, age related macular degeneration, and pre-
retinal macula fibrosis.  The extent to which any of these, 
or other currently existing eye disorder, may be considered 
to be part and parcel of the service-connected eye injury, or 
to be unrelated to same is unknown.  Since it appears that 
the denial of service connection for a current eye disorder 
was not based on consideration of its relationship to the 
already service-connected eye disability, further action on 
the part of the RO is warranted.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board initially observes that the veteran supplied VA 
with a VA Form 21-4142 in January 2005.  He informed VA that 
he had been treated at VA medical facilities in Gainesville, 
Florida and Cincinnati. Ohio.  Treatment records were 
subsequently obtained from the Gainesville VA medical 
facility, dated most recently in March 2005.  At his December 
2005 hearing before the undersigned, the veteran testified 
that he had been treated on quite a few occasions in the 
spring and summer of 2005.  See page 11 of transcript.  While 
some VA medical records are on file (as noted, dated most 
recently in March 2005), records from all of the named 
facilities are not.  These putative records are pertinent to 
his claims and are within the control of VA.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Therefore, the RO should obtain 
any and all outstanding treatment records dated subsequent to 
March 2005 and associate them with the claim files.  The 
Board also observes that an attempt to obtain records from 
the VA medical facility in Cincinnati, Ohio appear not to 
have been undertaken.  Therefore, records from the VA medical 
facility in Cincinnati, Ohio need also be sought.  

Also in the course of his hearing, the veteran testified that 
he was administered a private hearing test in Oscala, Florida 
"about a month ago" [November 2005].  Such records may 
contain information bearing on the veteran's claim for a 
compensable rating for his service-connected bilateral 
hearing loss, and an effort should be made to associate them 
with the record.  

Concerning the veteran's claim involving his eyes, variously 
diagnosed eye disorders are of record.  A February 1954 
private eye examination report shows "superficial flecks" 
in both of the veteran's eyes.  Otherwise, eye examination 
was essentially normal.  A September 2002 private medical 
note shows diagnoses of pseudophakia of the right eye, 
"CAT" [cataract] of the left eye, "ARMD" [age-related 
macular degeneration of both eyes, "PRMF" [preretinal 
macular fibrosis] of the right eye, and bilateral dry eye 
syndrome.  At his December 2005 hearing, the veteran 
indicated that Dr. Gill, from Tarpon Springs, had removed 
cataracts in the past.  See page 26 of transcript.  He added 
that Dr. Gill had removed "two big pieces" of shrapnel from 
his eye.  Id.  These records should be obtained.  Here, the 
veteran appears to essentially be claiming service connection 
for eye disorders, which have not already been service 
connected.  A VA examination is therefore indicated here in 
order to ascertain exactly what disabilities of the eyes are 
presently manifested, to attempt to distinguish what 
disability of the veteran's previously service-connected eye 
disorder is currently manifested (and to what extent), and to 
elicit a medical opinion as to any etiological relationship 
between any other eye-related disorders and the veteran's 
military service (to specifically include his involvement in 
the February 1951 land mine explosion).  The veteran should 
also be specifically asked to inform VA as to the exact 
nature of his eye-related claim, i.e., for what specific 
disorders for which he seeks to be service connected.  

As to the veteran's claim concerning entitlement to vertigo 
(alternatively, peripheral vestibular disorder), it is not in 
dispute that the veteran incurred various injuries resulting 
from his proximity to a land mind explosion in February 1951.  
See April 1952 Disposition Board Proceedings for Officers.  
While a diagnosis of vertigo is not of record, diagnoses of 
multifactorial disequilibrium (December 1998 VA clinic note) 
and multifactorial gait imbalance (December 2001 Mayo clinic 
treatment record) are.  Also, a diagnosis of multifactorial 
chronic dysequilibrium was supplied as part of an August 2003 
private medical record.  The examining physician opined that 
the veteran's disorder was "likely due to peripheral 
weakness versus some probable lower extremity lower extremity 
neurologic dysfunction from his disc problem in the past, in 
combination with the normal aging process."  The veteran is 
not shown to have been afforded a VA neurological 
examination.  Thus, the Board is of the opinion that a VA 
examination addressing the etiology of any vertigo-type 
symptomatology would be probative.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Ask the veteran to identify which 
specific eye disorder(s) he is seeking to 
have service connected.  The veteran 
should also be requested to sign the 
necessary authorization for release of 
private medical records concerning his 
hearing testing accomplished in Oscala, 
Florida in approximately November 2005, 
and for all records relating to treatment 
afforded him by Dr. Gill in Tarpon 
Springs for his eyes.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the claim files.

2.  Obtain copies of any existing VA 
medical records from the facilities in 
Gainesville, Florida from March 2005 to 
the present, and all records associated 
with treatment afforded the veteran at 
the facility in Cincinnati, Ohio.  Any 
records obtained regarding treatment 
should be associated with the other 
evidence in the claim files.  Efforts to 
secure these records must continue until 
it is determined in writing that further 
efforts would be futile.  Ultimately, if 
the requested records are not available, 
or the search for any such records 
otherwise yields negative results, in 
compliance with the notification mandates 
set out in 38 C.F.R. § 3.159(e) (2005), 
that fact should be noted in the 
veteran's claim files, and the appellant 
and his representative so notified in 
writing.

3.  In the event that any of the above-
sought medical records (VA and/or 
private) show a worsening of the 
veteran's bilateral hearing acuity (last 
shown to be noncompensable in the course 
of a March 2005 VA audio examination), 
the RO should schedule the veteran for a 
VA audio examination to determine the 
severity of his bilateral hearing loss.  
The claim folders should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  All tests and 
studies deemed necessary should be 
completed.

4.  The veteran should be scheduled for 
an examination by a physician with 
appropriate expertise to determine the 
etiology of his claimed 
vertigo/peripheral vestibular disorder 
(diagnosed as multifactorial 
disequilibrium/multifactorial gait 
imbalance).  The claim folders and a copy 
of this Remand must be made available to 
and reviewed by the examiner.  The 
examination reports should reflect that 
the claim folders were reviewed.  All 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the examination, 
the examiner should specifically comment 
as to whether the veteran currently 
suffers from vertigo (or similarly 
manifested disorder, such as 
multifactorial disequilibrium and/or 
multifactorial gait imbalance), and if 
so, whether that disability as likely as 
not had its origin during the veteran's 
period of active military service (to 
include his proximity to a 1951 land mine 
explosion).  A complete rationale for any 
supplied opinion should be included.  

5.  Also schedule the veteran for a VA 
ophthalmologic examination to ascertain 
the current severity and manifestations 
of his currently service-connected shell 
fragment wound of the eyes.  Conduct all 
diagnostic testing and evaluation needed 
to make this determination.  The examiner 
should also review the results of any 
testing prior to completion of the report 
and should detail the veteran's 
complaints and clinical findings, 
clinically correlating his complaints and 
findings to each diagnosed disorder.  

The examiner should, if possible, 
indicate what specific symptoms are 
attributable to the service-related 
residuals of the shell fragment wound of 
the eyes, as opposed to symptoms 
referable to any nonservice-connected 
disabilities or other problems (such as 
pseudophakia of the right eye, cataracts 
of the left eye, age-related macular 
degeneration of both eyes, preretinal 
macular fibrosis of the right eye, and 
bilateral dry eye syndrome).  If it is 
not possible or feasible to make this 
differentiation, please expressly 
indicate this and explain why this cannot 
be done.  Essentially, it is critical for 
VA to know what, if any, currently 
manifested disorders of the eyes are 
"part and parcel" of the veteran's 
inservice-related bilateral eye shell 
fragment wounds.  Please also discuss the 
rationale of all opinions provided.  Any 
indications that the veteran's complaints 
or other symptomatology are not in accord 
with the objective findings on 
examination should be directly addressed 
and discussed in the examination report.

6.  Ensure that the requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If the ordered action is determined to 
have not been undertaken or to have been 
taken in a deficient manner, take 
appropriate corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

7.  Then, review any additional evidence 
and readjudicate the appellate issues, 
under all appropriate statutory and 
regulatory provisions and legal theories.  
If any benefit sought on appeal remains 
denied, the appellant should be provided 
with a supplemental statement of the case 
(SSOC).

When this development has been completed, and if any of the 
benefits sought is not granted, the case should be returned 
to the Board for further appellate consideration, after 
compliance with appropriate appellate procedures.  No action 
by the appellant is required until he receives further 
notice.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

